  Case 3:18-cv-01145-X Document 286 Filed 08/16/20               Page 1 of 2 PageID 8998


     UNITED STATES DISTRICT COURT NORTHERN
        DISTRICT OF TEXAS DALLAS DIVISION


 TAMMY MOSLEY-LOVINGS,                    §
 Individually and on Behalf of All Others §
 Similarly Situated,                      §
                                          §
 Plaintiffs,                              §
                                          §
 v.                                       §
                                          § Civil Action No. 3:18-CV-01145-X
 AT&T CORP.; AT&T INC. and                §
 SOUTHWESTERN BELL                        §
 TELEPHONE L.P., a/k/a AT&T               §
 COMMUNICATIONS OF TEXAS, LLC, §
 a/k/a AT&T SOUTHWEST, AT&T               §
 SERVICES, INC. and DIRECTTV LLC, §
                                          §
 Defendants.
                                          §


                                          ORDER

       AT&T Services Inc. (AT&T) filed a motion [Doc. 282], asking for clarification of the

Court’s ruling [Doc. 260] on AT&T’s motions in limine numbers 1 and 2. Mosley-Lovings filed

a timely response [Doc. 284].

       Regarding their first motion in limine, AT&T points out that the Court denied this

motion, but subsequently discussed its ruling on the first motion in limine as if the Court had

granted it. Mosley-Lovings argues that it would be inconsistent for the court to grant the

motion with the caveat of allowing Mosley-Lovings to give evidence of other call centers’

practices if AT&T opens the door. The Court disagrees with Mosley-Lovings and revises its

ruling on the defendants’ first motion in limine. The Court GRANTS defendant’s first motion

in limine, and all evidence of the timekeeping practices at call centers outside of Dallas and

Fort Worth is excluded unless one of AT&T’s witnesses testifies that it would not be feasible



                                              1
  Case 3:18-cv-01145-X Document 286 Filed 08/16/20              Page 2 of 2 PageID 8999

to have tracked employees’ work time using the IEX, CTI, or HVD digital systems.

       Regarding their sixth motion in limine, AT&T asks the court to clarify its ruling and

argues that evidence of spoliation and findings of spoliation must be heard and found by the

Court outside of the jury’s presence. AT&T supports its contentions with case law. Mosley-

Lovings argues sans case law that this would contradict the Court’s earlier ruling.

       The Court ORDERS the plaintiff to file a motion no later than 5pm Sunday, Aug 16.

The plaintiff must attach evidence supporting a spoliation and/or adverse inference

instruction. AT&T must respond no later than 5pm on Monday, Aug 17. The Court will rule

on the motion before opening statements.

       IT IS SO ORDERED this 16th day of August, 2020.




                                                  BRANTLEY STARR
                                                  UNITED STATES DISTRICT JUDGE




                                              2
